EXHIBIT 10.58





ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM ADMINISTRATION
DIVISION OF BUSINESS AND FINANCE
SECTION A: CONTRACT




1. AMENDMENT NUMBER:
    5

2.  CONTRACT NO.:
     YH09-0001-07

3.  EFFECTIVE DATE OF AMENDMENT:
     August 1, 2009

4.  PROGRAM:
     DHCM - ACUTE


5. CONTRACTOR/PROVIDER NAME AND ADDRESS:



VHS Phoenix Health Plan, LLC
7878 N. 16th Street, Suite 105
Phoenix, Arizona  85020


6. PURPOSE OF AMENDMENT:  To amend Section B, Capitation Rates, effective
October 1, 2008.



7.

 

THE CONTRACT REFERENCED ABOVE FOLLOWS

 

 

 

 

 

 

 

 

 

ADD  to Section B, CAPITATION RATES after the first subparagraph add the
following language:

 

 

 

 

 

“The Contractor will be paid the attached Contractor specific capitation rates
retroactively, per member per month, for the period of October 1, 2008 through
December 31, 2008, to increase rural hospital inpatient reimbursement. The
retroactive rate adjustment is applied to the risk adjusted capitation rates.
Only the impacted rates are included on the attachment; all other rates remain
unchanged. The Administration requires that the Contractor then make one-time
payments to each rural hospital as prescribed on the attached schedule, pursuant
to ARS §36-2905.02, to increase inpatient reimbursement to these small rural
hospitals

 

 

 

 

 

The retroactive capitation rate payment for rural hospital reimbursement will be
paid after the retroactive risk adjustment capitation is paid. The Contractor
shall make the prescribed payments to the rural hospitals 15 days from receipt
of the funds and submit proof of payment to the rural hospitals to the Assistant
Director of the Division of Health Care Management 30 days from receipt of the
funds.

 

 

 

 

 

The capitation rates for the period of January 1, 2009 through September 30,
2009, are not impacted by this amendment.”

 

NOTE:  Please sign and date all copies and then return one executed original
to:                    Mark Held
                                                                                                                               
Sr. Procurement Specialist
                                                                                                                               
AHCCS Contracts
                                                                                                                               
701 E. Jefferson St., MD 5700
                                                                               
                                                Phoenix, AZ  85034

 

8.  EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT.

 

 

 

IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT



9.  SIGNATURE OF AUTHORIZED REPRESENTATIVE:

 

10.  SIGNATURE OF AHCCCSA CONTRACTING OFFICER:

     /a/ Nancy Novick

 

       /s/ Michael Veit

 

 

 

TYPED NAME:      NANCY NOVICK

 

MICHAEL VEIT

TITLE:                    CHIEF EXECUTIVE OFFICER

 

CONTRACTS & PURCHASING ADMINISTRATOR

DATE: 7/7/09

 

DATE: JUL 02 2009



--------------------------------------------------------------------------------







Contract Rates 27 - PHP





ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM
REVISED CAPITATION RATE SUMMARY – ACUTE RATES
Phoenix Health Plan
10/01/2008-12/31/2009

 

 

Effective 10/01/08-4/30/09

Title XIX and KidsCare Rates:

TANF
<1, M/F

TANF
1-13, M/F

TANF
14-44, F

SSI
w/ Med

SSI
w/o Med

Non-MED

4

Apache/Coconino/Mohave/Navajo

$581.54

$120.61

$303.00

$189.38

$778.94

$592.61

6

Yavapai

$580.04

$122.86

$314.80

$233.94

$820.40

$680.70

8

Gila/Pinal

$603.50

$111.53

$270.48

$158.67

$771.82

$510.66



Two percent Premium tax is included in the Capitation Rates.
Payments stated without Premium Tax.



Phoenix Health Plan

 

Payment

Benson Hospital

 

$

–

Carondelet Holy Cross

$

–

Cobre Valley Community Hospital

$

282,054.97

Copper Queen Community Hospital

$

–

La Paz Regional Hospital

$

69,228.71

Little Colorado Medical Center

$

252,927.08

Mount Graham Regional Medical Center

$

–

Navapache Regional Medical Center

$

507,870.68

Northern Cochise Community Hospital

$

–

Page Hospital

$

157,179.38

Payson Regional Medical Center

$

809,950.88

Sage Memorial Hospital

$

–

Sierra Vista Regional Health

$

–

Southeastern Az Medical Center

$

–

Valley View Medical Center

$

452,374.48

Verde Valley Medical Center

$

1,289,959.83

White Mountain Regional Medical Center

$

42,010.35

Wickenburg Regional Health Center

$

10,549.44

YRMC East

$

166,848.19

--------------------------------------------------------------------------------

Total

$

4,040,953.99

